DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter, III (US 4,842,912) in view of Okamoto (JP S59-96028) and Kadam et al. (WO 2013/010497).
Regarding claim 1, Hutter teaches adhesive attachment assemblies (“a bonded assembly”) (Col. 1, Lines 13-14). The adhesive attachments include a substrate surface (#12) and an attachment footplate (“a connector comprising a bonding surface arranged with a gap to the substrate and a support zone surrounding said bonding surface”) (#24) (Fig. 20). Between the substrate and the attachment footplate is a bonding agent (“hardened adhesive at least partially occupying said sealed volume, the adhesive holding the connector on the substrate via the bonding surface”) (Col. 10, Lines 30-47). A mounting fixture (#18) which includes an annular ring (#98) is additionally applied to protect and shield the attachment footplate (Col. 10, Lines 30-47; Fig. 20). Hutter further teaches an excess amount of the bonding agent may be applied to the substrate surface (Col. 10, Lines 30-39). 
Hutter is silent with respect to a recessed overflow groove formed between the bonding surface and the support zone and forming part of the sealed volume.
Okamoto teaches a molding mounting structure that is mounted on a vehicle body with an adhesive in a protector molding (Paragraph [0001]). The structure provides adhesive reservoirs which accepts the adhesive as the mounting structure is applied to a surface in order to increase the adhesive force of the structure (Paragraph [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the attachment footplate of Hutter with adhesive reservoirs in order to accept the excess bonding agent allowing for increased adhesive force between the substrate and the attachment footplate as taught by Okamoto. 
Hutter is additionally silent with respect to a gasket being compressed arranged between the substrate and the support zone delimiting a sealed volume.
Kadam teaches a gasket comprising a carrier and an adhesive on each side of the carrier (Abstract). The gaskets are easily handled and prevent leakage by sealing a space between two joined objects while under compression (Pg. 5, Lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the adhesive assemblies of Hutter such that the gaskets of Kadam are provided between the mounting fixture and the substrate surface in order to prevent leakages of the adhesive while being under compression between the mounting fixture and the substrate surface. Furthermore, one of ordinary skill in the art would appreciate that the mounting fixtures are held to the substrate surface by means of the adhesive/bonding agent and, therefore, the gasket is held under a state of compression between the mounting substrate and the substrate by the adhesive/bonding agent (“maintaining the gasket in a state of compression”).
Regarding claim 2, Hutter in view of Okamoto teaches the adhesive attachment assemblies as discussed above with respect to claim 1. As illustrated in figure 20, the attachment footplate base (“first element”) (#24) is provided with a stud (“second element being secured to the first element”) (#14) (Col. 6, Lines 14-19). 
Regarding claim 3, Hutter in view of Okamoto teaches the adhesive attachment assemblies as discussed above with respect to claim 1. As illustrated in figure 20, the attachment footplate base (“first element”) (#24) is provided with a stud (“second element being secured to the first element”) (#14) (Col. 6, Lines 14-19). 
Hutter is silent with respect to the interface for attaching an external element, such as the stud, and in which the interface has a mechanical breaking strength that is lower than a mechanical breaking strength of the hardened adhesive.
However, it would have been obvious to one of ordinary skill in the art before the time of the invention to optimize the ----mechanical strengths of the interface of the attachment footplate and the bonding agent taught by Hutter as the invention is directed to adhesive attachment assemblies, as discussed above with respect to claim 1, and the Applicant's invention is also directed towards bonded assemblies (See instant claim 1). As such, the mechanical strengths of the interface of the attachment footplate and the bonding agent as claimed is well within the purview of one of ordinary skill in the art. Furthermore, because the assemblies of Hutter and the instant invention are directed towards overlapping fields as discussed above, the mechanical strengths of the interface of the attachment footplate and the bonding agent as claimed would be obvious to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).
Regarding claim 6, Hutter in view of Okamoto teaches the adhesive attachment assemblies as discussed above with respect to claim 1. As discussed above, Hutter in view of Okamoto teaches the attachment footplate with the adhesive reservoirs in order to receive the excess adhesive (“the connector comprises a one-piece component comprising the bonding surface and the support zone, the overflow groove being formed in the one-piece component”). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter, III (US 4,842,912) in view of Okamoto (JP S59-96028) and Kadam et al. (WO 2013/010497) as applied to claim 1 above, and further in view of Rayburn et al. (US 6,036,804).
Regarding claim 4-5, Hutter in view of Okamoto teaches the adhesive attachment assemblies as discussed above with respect to claim 1. 
Hutter is silent with respect to the attachment footplate further comprising a flexible coating, as required by claim 4, and that coating forming at least one gasket as required by claim 5. 
Rayburn teaches protective caps and fastener covers which provide an air-tight and a liquid-tight seal in order to prevent leaks and rust (Col. 1, Lines 13-21; Col. 7, Lines 48-52). The covers include a top layer of aluminum on a polyethylene film layer on an adhesive layer (col. 5, Lines 4-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the adhesive assemblies of Hutter such that they further include the protective covers of Rayburn in order to provide an air-tight and a liquid-tight seal in order to prevent leaks and rust. Furthermore, one of ordinary skill in the art would appreciate that the cover would form a second gasket (“wherein the at least one gasket is formed by said flexible coating”).

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
On pages 11-13, applicant argues that none of the cited references teach the limitation of the adhesive holding the connector on the substrate via the bonding surface and maintaining the gasket in a compression state. In particular, applicant appears to be arguing that the adhesive of Hutter is the gasket of claim 1 and is stretched, not compressed as required by claim 1.
However, the examiner notes that this is not the case as indicated in the previous office action dated 12/23/2021. The examiner does not recognize the adhesive/bonding agent of Hutter as the gasket of claim 1. Instead, the rejection now turns to Kadam in order to teach the gasket as described on pages 3-4 of the non-final rejection. In particular, the combination of Hutter in view of Kadam teaches the gaskets of Kadam being provided in the assemblies of Hutter in order to prevent a leakage of the adhesives. Therefore, the combination teaches the gaskets of Kadam being located between the mounting fixture, which is considered to be equivalent to the connector, and the substrate surface. Additionally, the bonding agent of Hutter keeps the mounting fixture attached to the substrate which then in turn compresses the gasket between the two teaching the limitation of “maintaining the gasket in a state of compression.” As such, the examiner contends that each of the limitations of claim 1 are taught by the combination of Hutter in view of Okamoto and Kadam such that the gaskets of Kadam are placed in the assemblies of Hutter and the gasket is maintained in a state of compression through the use of an adhesive keeping the mounting fixture connected to the substrate surface. The current action is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NANCY R JOHNSON/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
DANIEL P. DILLON
Examiner
Art Unit 1783